DETAILED ACTION
1.          Claims 1-20 have been examined and are pending.

Response to Amendment
2.          In response to the amendments received in the Office on 3/08/2022, the Office acknowledges the current status of the claims: claims 1, 3-6, 10, and 16-18 have been amended, and no new matter appears to be added.
3.          In response to the amendments received in the Office on 3/08/2022, the rejection of claim 5 under 35 USC 112(b) has been withdrawn. 

Allowable Subject Matter
4.          Claims 1-20 are allowed.
5.          The following is an examiner’s statement of reasons for allowance: in accordance with MPEP 1302.14, the Examiner is of the opinion the actions presented and replies filed by the Applicant make evident the reasons of allowance and satisfy the record as a whole. Applicant's remarks filed 3/08/2022 with respect to United States Patent Application Publication 2017/0017816 A1 to Stefanik et al. have been considered and are persuasive.
Examiner further notes the following,
     Unite States Patent Application Publication 2012/0105208 A1 to George et al. is also concerned with transponder systems for use in radio communications (George: [0003]), particularly in a distributed antenna system (George: claim 1). George utilizes transponders (see Figure 1, element 30) that are fiber-optically coupled (see Figure 1, element 36) to a head end unit (see Figure 1, element 20) and an antenna (not identified), wherein the head end unit is operable to perform radio frequency identification (RFID, see George at [0058]). George further describes steps of sending and receiving interrogation signals between wireless transponders (called RFID tags by George) and a tag reader (see George, Figure 25 with [0123-0134]). However, this system of RFID interrogation is not the same as the claimed invention, since George does not expressly disclose or teach a remote measurement transponder coupled between the at least one cable and the at least one RF device, wherein the remote measurement transponder is directly attached to the at least one RF device. Particularly, Applicant gives a special definition to the term “directly attached” as described in [0015] of the published application – “As used in the following description, “directly attached” to a device means the remote measurement transponder is coupled at the input or output interface/port for the device. For example, a remote measurement transponder can be directly attached at a RF device is attached such that it is able to measure the RF signal as that RF signal is applied to the input interface/port of the RF device without the influence of insertion loss from other components.” George does not describe this feature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        May 9, 2022